Title: From James Madison to Thomas Jefferson, 19 June 1786
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange June 19th. 1786
Since my last which was of the 18th. of May I have recd. your very agreeable favor of the 28th. of Octobr. I began to fear it had miscarried. Your reflections on the idle poor of Europe, form a valuable lesson to the Legislators of every Country, and particularly of a new one. I hope you will enable yourself before you return to America to compare with this description of people in France the Condition of the indigent part of other communities in Europe where the like causes of wretchedness exist in a less degree. I have no doubt that the misery of the lower classes will be found to abate wherever the Government assumes a freer aspect, & the laws favor a subdivision of property. Yet I suspect that the difference will not fully account for the comparative comfort of the Mass of people in the United States. Our limited population has probably as large a share in producing this effect as the political advantages which distinguish us. A certain degree of misery seems inseparable from a high degree of populousness. If the lands in Europe which are now dedicated to the amusement of the idle rich, were parcelled out among the idle poor, I readily conceive the happy revolution which would be experienced by a certain proportion of the latter. But still would there not remain a great proportion unrelieved? No problem in political Oeconomy has appeared to me more puzzling than that which relates to the most proper distribution of the inhabitants of a Country fully peopled. Let the lands be shared among them ever so wisely, & let them be supplied with labourers ever so plentifully; as there must be a great surplus of subsistence, there will also remain a great surplus of inhabitants, a greater by far than will be employed in cloathing both themselves & those who feed them, and in administering to both, every other necessary & even comfort of life. What is to be done with this surplus? Hitherto we have seen them distributed into Manufacturers of superfluities, idle proprietors of productive funds, domestics, soldiers, merchants, mariners, and a few other less numerous classes. All these classes notwithstanding have been found insufficient to absorb the redundant members of a populous society; and yet a reduction of most of those classes enters into the very reform which appears so necessary & desireable. From a more equal partition of property, must result a greater simplicity of manners, consequently a less consumption of manufactured superfluities, and a less proportion of idle proprietors & domestics. From a juster Government must result less need of soldiers either for defence agst. dangers from without or disturbances from within. The number of merchants must be inconsiderable under any modification of Society; and that of Mariners will depend more on geographical position, than on the plan of legislation. But I forget that I am writing a letter not a dissertation.
Things have undergone little change here since my last. The scarcity of money the low price of Tobo. & the high price of bread continue to be the topics of complaint. The last evil is likely to be much increased by a sudden vicisitude in the prospects of wheat. At the date of my last we were praying for rain. Shortly after we had a deluge of it. From the 19th. of May to the 4th. of June, we scarcely saw the sun, had almost incessant rains, and sometimes showers, or rather torrents that threatened to sweep away every thing. The planters pretty generally availed themselves of the Season for getting their Tobacco into the hills. But the farmers have nearly lost their crops of Wheat. A great proportion of the heads in this part of the country are blasted, and in many parts it is said the fields will not be worth cutting. Our crops of apples also which in common with all other fruits seemed to be abundant, appear to have suffered much from the wet. We are now again suffering from the opposite extreme. We have had no rain since the cessation of the long spell, that is since the 3d. instant, and the earth is as dry and as hard as a brick.
In an answer from the Attorney to a late letter, he says “that after great anxiety we have recd. the plan of a Capitol from Mr. J. and with some difficulty the directors have assented to conform the bricks already laid to that model.”
I have a little itch to gain a smattering in Chymistry. Will you be kind eno’ to pick up some good elementary treatise for me, with a good dictionary of moderate size, unless the Chymical volume in the Encyclopedie should be judged a competent provision. Morveau’s Elements I observe are quoted with great respect by Buffon. I wish also to get his two Boxes, called Le Necessaire chemique. They are described in the Bibliotheque Physico-Economique for 1784. p. 134. where the Maker in Paris is also referred to. I project this last indulgence on the supposition that the whole apparatus, including the contents of the Bottles will not cost more than a couple of Louis.

I observe that in your analysis of the Revisal p. 251. of your notes, a Bill is mentioned for con[s]igning our roads to Undertakers, instead of the present vicious plan of repairing them. No such provision is comprized in the Road bill reported & printed. If it be any where in existence, I wish you could put me on the means of getting a sight of it. I conceive such a reform to be essential & that the Legislature would adopt it, if presented in a well digested form.
I lately sent you some particulars relating to our Mole.
   In enumerating the distinctions between our Mole & the common one of Europe, I find I omitted the difference of Colour. You know the colour of ours, which is pretty remote from black, tho’ somewhat darkish.
 For want of something better to fill the remainder of my paper I will now add the result of my examination two days ago of another of our minor quadrupeds. I mean, a Weasel. It was a female & came to my hands dead. Its colour corresponded with the description given by D’Aubenton of the Belette & Roselet or Hermine when in its summer dress, excepting only that the belly &c. which in the European Animal was white, was in ours of a lightish yellow, save only the part under the lower Jaws which was white for about ½ an inch back from the under lip. The little brown spots near the corners of the mouth mentioned by D’Aubenton, were peninsular. The tail was of the color of the back &c. all but the end which was black. The ears were extremely thin, had a fold or duplication on the lower part of the Conque about 2 lines deep, and at the margin all around were covered with a very fine short hair or fur of the colour nearly of the back. The rest of the ear was in a manner naked, and of a lightish color. The forefeet were tipped & spotted with white. The hind feet were also tipped with white, and one of them a little spotted. It had five toes on each foot, the fifth on each being very short and at some distance from the end of the foot. Its smell was a sort of rankish musk, but not so strong as to be very offensive. It had no visible teats. Its weight dimensions &c. compared with those of Buffon’s Belette & Hermine were as follows,




Weasel
Belette
Hermine


Weight
oz
pwt.
gm.

oz.

oz.
pwt.



2
17
13

2
   The belette of this weight was but 6 in. 5 lines in length.


7
10



   The weight & measure of the Weasel are English, those of the Belette & Roselet, french.

Inch

lines
Inch

lines
Inch
lines


Length from muzzle to root of tail
7

9
6

6
9
6


of the trunk of the tail
3

6
1

3
3
10


Height before
1

11
1

5
2
8


behind
2

6
1

6
3
10



distance from muzzle to lower corner of the eye


5


5

7


from upper corner of eye to the ear


4½


5

7


from one corner to the other of the eye


3


2¼

3½


length of the ear perpendicularly


4½


3

4


width of the ear horizontally


4







distance between the ears at bottom


10½


9

1


Length of the neck
1

1½


11
1
4


circumference of neck
2

5
2


2
6


of body behind forelegs
2

10
2

3
3
4


before hindlegs
3

3
2

2
3
4


of head between eyes & ears
2

9
2

6
3
3


Length of foreleg from knee to heel


10½


9
1
2


from heel to the nails


9


7
1
1


of hind leg from knee to heel
1

4


11
1
10


Width of forefoot


3½


3

3½


of hindfoot


3½







Length of nails of forefoot


2


2

3


of hindfoot


1½







of hair of the body


3½


3

6


at end of tail


6½


short
3



distance between anus & vulva


3


1




Spleen, length of
1

3


11




width of in middle


3½


4




Kidneys, long


7½


5½




wide


4½


4




thick


3


3




Heart, long


6½


4




round
1

4½
1

3




Tongue, long from end to the filêt


3½


2½




wide


2¾


2





number
no.
no.


Teeth
34
34
34


Ribbs
14
14
14


Vertebrae of tail
14
14 or 15
19


Palate, furrows of
6
6
6


The Gall bladder was empty, the membrane of the Bladder very thin, and the two last furrows of the palate broken in the middle, in the Weasel as noted in the Belette, and the contrary not noted in the Hermine.
The spleen was of the same color on both sides in the weasel. In the Hermine it was of a reddish brown as in the weasel, on one side, and of a very pale hue on the other. Nothing is said as to this circumstance in the description of the Belette.
The right Kidney in the weasel was advanced a little only before the left, as in the Belette, and not its whole length as in the Hermine.

The attempt to examine whether the number of false ribbs in the weasel was 4 as in the Belette or 3 as in the Hermine was frustrated.
On a review of the differential characters of the Belette and the Hermine, and a comparison of the weasel with both, it appears 1. that the weasel stands between the two in point of size, but much less removed from the former than the latter, unless the individual here examined was much under the ordinary size. Its having no visible teats seems to be an indication that it was young. Another probable indication was the smallness of the hindmost teeth both in the upper & lower Jaws, those in the lower being not bigger than the head of a small pin; & those in the upper disproportionate to the contiguous tooth. 2. that it resembles the Hermine in the length of the trunk of the tail, and in the blackness of its end, but the Belette in the number of vertebrae in the Trunk, and in the shortness of the hair at the end of the tail. 3 That it resembles the Hermine in the colour of its feet, and the Belette in that of the margin of the ears. 4. that it resembles the Belette & not the Hermine in the Relative position of the Kidneys. 5. that it differs from the Hermine in being an inhabitant of warm climates. Whether it resembles the Belette in not being an inhabitant of cold climates remains for enquiry. 6 that it differs from both, in never becoming white during the Winter, if this change be well founded with regard to the Belette. Buffon asserts that there are instances of it, [illegible] but it may be questioned whether they were not mere albinos of the species.
The figure of the head of the Weasel when reduced to the naked bone resembled rather that of the Belette than that of the Hermine in the Skeletons represented by Buffon. In its entire state it resembled most the head in the cut of the Hermine given by Buffon. Indeed the entire cut of the Hermine was a much stronger likeness of the weasel, than the Cut of the Belette.
The result of the comparison seems to be that notwithstanding the blackness of the end of the tail & whiteness of the feet, which are regarded as characteristics of the Hermine contradistinguishing it from the belette, our weasel cannot be of the former species, and is nothing more than a variety of the latter. This conclusion is the stronger, as the manners of our weasel correspond more nearly with those of the Belette, than with those of the Hermine. And if it be a just conclusion, it may possibly make one exception to Buffons position that no animal is common to the two Continents that cannot bear the climate where they join; as it certainly contradicts his assertion that, of the animals common to the two continents, those of the new are in every instance smaller than those of the old. But he seems to have given up this point himself. Supplemt. tom. 8. p. 329. “L’imperfection de nature qu’il [M. P. l’auteur des recherches sur les americains] reproche gratuitement a l’amerique en general ne doit porter que sur les animaux de la partie meridionale de ce continent lesquels &c.”
My next will probably be dated in Philada. or rather in N. York to which I am called by some business of a private nature in which I am concerned jointly with Col. Monroe. In the mean time I remain Yrs. very affectionately
Js. Madison Jr.
